208 F.2d 47
ARMANDO PIMENTEL Y CAO, appellantv.Herbert BROWNELL, Jr., Attorney General of the United States et al., appellees.
No. 11623.
United States Court of Appeals District of Columbia Circuit.
Argued November 10, 1953.
Decided November 27, 1953.

Appeal from the United States District Court for the District of Columbia.
Mr. Josephus C. Trimble, Washington, D. C., with whom Mr. Max L. Rosenstein, Newark, N. J., was on the brief, for appellant.
Mr. Lewis A. Carroll, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and William J. Peck, Asst. U. S. Atty., Washington, D. C., at time brief was filed, were on the brief, for appellees. Messrs. Charles M. Irelan, U. S. Atty., at time record was filed, Joseph M. Howard and William R. Glendon, Asst. U. S. Attys., Washington, D. C., at time record was filed, also entered appearances for appellees.
Before EDGERTON, CLARK, and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed. Heikkila v. Barber, 345 U.S 229, 73 S. Ct. 603.